       Case 2:20-cr-00019-DPM Document 4 Filed 12/16/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 2:20-cr-19-DPM

KEITH HALLIBURTON                                         DEFENDANT

                                ORDER
     Motion, Doc. 3, granted.         The Information against Keith
Halliburton is dismissed without prejudice.
     So Ordered.


                                                      v
                                 D .P. Marshall Jr.
                                 United States District Judge
